DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-12, and 21-29 are pending
Claims 4 and 13-20 were previously canceled
Claims 1, 5-6, 10-11, 22-23 and 27-28 are currently amended
Claims 1-3, 5-12, and 21-29 are rejected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bibey et al. (US 2011/0017681 A1) (hereinafter “Bibey”).

Regarding Claim 1:
Bibey teaches a filtering device for filtering a fluid (see FIG. 1, filtration apparatus 10) (see paragraph 2 – “The present subject matter relates to filtration apparatuses for filtering fluid-like materials…for polymer processing and extrusion related applications.”) (see paragraph 7), the filtering device comprising:
a housing having a receptacle, a fluid inlet channel, and a fluid outlet channel (see FIG. 6, housing 11, a fluid inlet channel F1, and a fluid outlet channel F2) (see paragraphs 29 and 33);
a screen carrier movable inside said receptacle (see FIG. 1, screen bearing pistons 12, 13) (see paragraph 30), the screen carrier having at least one cavity for receiving a screen support plate having a filter element (see FIG. 6, screen cavities 12A, 12B, breaker plates 30, screen retention plates 31, and multiple screen packs or filter screens ‘SP’) (see paragraphs 29-31 and 41),
wherein the screen carrier is movable from a filtering position into a screen replacement position (see paragraphs 31, 47 and 62-69 further describing multiple positions including a normal position, a screen changing position and a back-flushing position),
wherein the screen carrier and/or the receptacle has a filling recess for filling the at least one cavity with fluid, which releases a flow cross-section having a size dependent on a position of the screen carrier in the receptacle to feed fluid from the fluid inlet channel and/or the fluid outlet channel into the at least one cavity (see FIG. 6, a flow of fluid flows from a main supply channel F1 through numerous supply sub-channels F1A, F1B, F1C and F1D, into the multiple screen cavities 12A, 12B, out through the numerous discharge sub-channels F2A, F2B, F2C, and F2D and ultimately through the main discharge channel F2.  Furthermore, during a backflush position, a flow of fluid flows through multiple backflush supply channels 12E, 12F) (see paragraphs 29-32), and
wherein the screen carrier has at least one ventilation recess for releasing any air which is in the at least one cavity during filling (see FIG. 2, venting grooves 42, 43, 44, and 45, and a venting channel 40) (see paragraphs 39, 42-43, 47, 72 and 77 further describing venting and purge ports for releasing any air which is in the cavity during filling); and
a control unit configured to change the position and/or a feed speed of the screen carrier such that a fluid pressure in the fluid inlet channel and/or in the fluid outlet channel remains within predetermined pressure ranges while the at least one cavity is being filled (see FIG. 1, controller ‘C’) (Examiner’s note:  amended, independent claim 1 is an apparatus claim and Bibey further teaches all of the structural components including a controller ‘C’.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller ‘C’ of Bibey to be capable of changing/adjusting the position and/or the feed speed of the screen carrier based off pressure values/data in order to be within predetermined pressure ranges for optimization and efficiency) (see paragraphs 34, 48, 51, 58-59 and 61),
wherein the control unit is configured to change the position and/or the feed speed of the screen carrier in steps and repeatedly, or continuously, by means of control signals (see FIG. 1, controller ‘C’) (Examiner’s note:  amended, independent claim 1 is an apparatus claim and Bibey further teaches all of the structural components including a controller ‘C’.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller ‘C’ of Bibey to be capable of changing/adjusting the position and/or the feed speed of the screen carrier based off pressure values/data in order to be within predetermined pressure ranges for optimization and efficiency) (see paragraphs 34, 48, 51, 58-59 and 61).

Regarding Claim 5:
Bibey teaches the filtering device of claim 1, wherein the screen carrier is axially movable inside the receptacle, and the filling recess extends substantially parallel to a longitudinal axis of the screen carrier (see FIG. 1, screen bearing pistons 12, 13) (see paragraph 30) (see paragraphs 31, 47 and 62-69 further describing multiple positions including a normal position, a screen changing position and a back-flushing position).

Regarding Claim 6:
Bibey teaches the filtering device of claim 1, wherein the filling recess is a groove that has a change in cross-section in a direction of a longitudinal axis of the screen carrier and/or has a substantially triangular cross-section (see FIG. 6, a flow of fluid flows from a main supply channel F1 through numerous supply sub-channels F1A, F1B, F1C and F1D, into the multiple screen cavities 12A, 12B, out through the numerous discharge sub-channels F2A, F2B, F2C, and F2D and ultimately through the main discharge channel F2.  Furthermore, during a backflush position, a flow of fluid flows through multiple backflush supply channels 12E, 12F) (see paragraphs 29-32).

Regarding Claim 7:
Bibey teaches the filtering device of claim 1, wherein the screen carrier is driven by a linear motor or a stepper motor (see paragraphs 52 and 58-60 further describing motor-powered extruders, and a rapid accelerator device ACC to supply linear mechanical operation of the screen-bearing pistons).

Regarding Claim 8:
Bibey teaches the filtering device of claim 1, wherein the screen carrier has a position sensor configured to determine the position of the screen carrier (see FIG. 1, linear transducers 14B, 15B) (see paragraphs 58-60 further describing linear transducers for measuring the location of the screen-bearing pistons 12, 13).

Regarding Claim 9:
Bibey teaches the filtering device of claim 8, wherein the position sensor is an ultrasonic transducer (see FIG. 1, linear transducers 14B, 15B) (see paragraphs 58-60 further describing linear transducers for measuring the location of the screen-bearing pistons 12, 13).

Regarding Claim 10:
Bibey teaches the filtering device of claim 1, wherein the control unit has a memory and the control unit is configured to adjust control parameters based on stored sensor data from previous filling operations (see FIG. 1, controller ‘C’) (Examiner’s note:  amended, independent claim 1 is an apparatus claim and Bibey further teaches all of the structural components including a controller ‘C’.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller ‘C’ of Bibey to be capable of adjusting control parameters based on stored sensor data from previous filling operations for optimization and efficiency) (see paragraphs 34, 48, 51, 58-59 and 61).

Regarding Claim 11:
Bibey teaches the filtering device of claim 10, wherein the stored sensor data from previous filling operations comprise filling positions and feed speeds of the screen carrier and/or filling times for the at least one cavity (see FIG. 1, controller ‘C’) (Examiner’s note:  amended, independent claim 1 is an apparatus claim and Bibey further teaches all of the structural components including a controller ‘C’.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller ‘C’ of Bibey to be capable of adjusting control parameters based on stored sensor data from previous filling operations for optimization and efficiency) (see paragraphs 34, 48, 51, 58-59 and 61).

Regarding Claim 12:
Bibey teaches the filtering device of claim 1, wherein the control unit comprises a user control panel and/or a touch-sensitive display (see FIG. 1, controller ‘C’) (see paragraphs 34, 48, 51, 58-59 and 61).

Claims 2-3 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bibey et al. (US 2011/0017681 A1) (hereinafter “Bibey”) in view of Pohl (US 2008/0217255 A1). 

Regarding Claim 2:
Bibey teaches the filtering device of claim 1, including a filtration apparatus for molten materials for polymer processing and extrusion related applications (see Bibey paragraph 2).
However, Bibey does not explicitly teach wherein the fluid is liquefied plastic.
Pohl teaches a system and method for filtering a fluid including plastics (see Pohl paragraph 10).
Bibey and Pohl are analogous inventions in the art of teaching a similar filtering device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtering device of Bibey to be capable of filtering fluid such as a liquefied plastic, as taught by Pohl, to achieve the same desirable result of providing an efficient and effective filtering device capable of removing undesired contaminants from a liquefied plastic fluid source (see Pohl paragraph 10).

Regarding Claim 3:
Bibey teaches the filtering device of claim 1, including one or more temperature sensors (see Bibey paragraph 53).
However, Bibey does not explicitly teach at least one pressure sensor configured to measure the fluid pressure in the fluid inlet channel and/or in the fluid outlet channel.
Pohl teaches a system and method for filtering a fluid including two pressure sensors (see Pohl FIG. 1, pressure sensors 14, 15) (see Pohl paragraph 72).
Bibey and Pohl are analogous inventions in the art of teaching a similar filtering device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtering device of Bibey to include the two pressure sensors of Pohl, configured to measure the fluid pressure in the fluid inlet channel and/or in the fluid outlet channel of Bibey, to further monitor and measure accurate pressure values and prevent any damage to the filter screens due to overpressure values (see Pohl paragraph 72).

Regarding Claim 21:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Pohl further teaches the fluid is a liquefied plastic (see Pohl paragraph 10).
Bibey and Pohl are analogous inventions in the art of teaching a similar filtering device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtering device of Bibey to be capable of filtering fluid such as a liquefied plastic, as taught by Pohl, to achieve the same desirable result of providing an efficient and effective filtering device capable of removing undesired contaminants from a liquefied plastic fluid source (see Pohl paragraph 10).

Regarding Claim 22:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Bibey further teaches the screen carrier is axially movable inside the receptacle, and the filling recess extends substantially parallel to a longitudinal axis of the screen carrier (see Bibey FIG. 1, screen bearing pistons 12, 13) (see Bibey paragraph 30) (see Bibey paragraphs 31, 47 and 62-69 further describing multiple positions including a normal position, a screen changing position and a back-flushing position).

Regarding Claim 23:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Bibey further teaches the filling recess is a groove that has a change in cross-section in a direction of a longitudinal axis of the screen carrier and/or has a substantially triangular cross-section (see Bibey FIG. 6, a flow of fluid flows from a main supply channel F1 through numerous supply sub-channels F1A, F1B, F1C and F1D, into the multiple screen cavities 12A, 12B, out through the numerous discharge sub-channels F2A, F2B, F2C, and F2D and ultimately through the main discharge channel F2.  Furthermore, during a backflush position, a flow of fluid flows through multiple backflush supply channels 12E, 12F) (see Bibey paragraphs 29-32).

Regarding Claim 24:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Bibey further teaches the screen carrier is driven by a linear motor or a stepper motor (see Bibey paragraphs 52 and 58-60 further describing motor-powered extruders, and a rapid accelerator device ACC to supply linear mechanical operation of the screen-bearing pistons).

Regarding Claim 25:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Bibey further teaches the screen carrier has a position sensor configured to determine the position of the screen carrier (see Bibey FIG. 1, linear transducers 14B, 15B) (see Bibey paragraphs 58-60 further describing linear transducers for measuring the location of the screen-bearing pistons 12, 13).

Regarding Claim 26:
The combination of Bibey in view of Pohl teaches the filtering device of claim 25, wherein Bibey further teaches the position sensor is an ultrasonic transducer (see Bibey FIG. 1, linear transducers 14B, 15B) (see Bibey paragraphs 58-60 further describing linear transducers for measuring the location of the screen-bearing pistons 12, 13).

Regarding Claim 27:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Bibey further teaches the control unit has a memory and the control unit is configured to adjust control parameters based on stored sensor data from previous filling operations (see Bibey FIG. 1, controller ‘C’) (Examiner’s note:  amended, independent claim 1 is an apparatus claim and Bibey further teaches all of the structural components including a controller ‘C’.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller ‘C’ of Bibey to be capable of adjusting control parameters based on stored sensor data from previous filling operations for optimization and efficiency) (see Bibey paragraphs 34, 48, 51, 58-59 and 61).

Regarding Claim 28:
The combination of Bibey in view of Pohl teaches the filtering device of claim 27, wherein Bibey further teaches the stored sensor data from previous filling operations comprise filling positions and feed speeds of the screen carrier and/or filling times for the at least one cavity (see Bibey FIG. 1, controller ‘C’) (Examiner’s note:  amended, independent claim 1 is an apparatus claim and Bibey further teaches all of the structural components including a controller ‘C’.  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the controller ‘C’ of Bibey to be capable of adjusting control parameters based on stored sensor data from previous filling operations for optimization and efficiency) (see Bibey paragraphs 34, 48, 51, 58-59 and 61).

Regarding Claim 29:
The combination of Bibey in view of Pohl teaches the filtering device of claim 3, wherein Bibey further teaches the control unit comprises a user control panel and/or a touch-sensitive display (see Bibey FIG. 1, controller ‘C’) (see Bibey paragraphs 34, 48, 51, 58-59 and 61).

Other Reference Considered
Koching et al. (US 4,701,118) teaches an apparatus for filtering plasticized materials in extruders including a control panel/control circuit.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but are not persuasive.
The previous claim objections regarding claims 1, 11 and 28 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-3, 5-12 and 21-29 have been considered and are now withdrawn as a result of the current claim amendments.
Applicant argues on pages 6-8 of the Remarks section filed on 02/10/2022 “the Office Action has failed to present any rationale to support its conclusion of obviousness with respect to the proposed modification of Bibey’s controller…In this regard, Bibey explains that efficiency is increased by preprogramming its controller with an amount of time that the filtration apparatus is in the back flushing position.  Nothing in Bibey teaches or fairly suggests a controller that is capable of changing the position and/or the feed speed of a screen carrier as required by independent claim 1 (e.g., in steps and repeatedly, or continuously, by means of control signals such that a fluid pressure in the fluid inlet and/or outlet channels remains within predetermined pressure ranges while the cavity of the screen carrier is being filled)…”
Examiner respectfully disagrees.
Amended, independent claim 1 recites “a control unit configured to change the position of the screen carrier such that a fluid pressure in the fluid inlet channel and/or in the fluid outlet channel remains within predetermined pressure ranges” on lines 14-15.  Bibey teaches changing the position of screen carriers (see Bibey FIG. 1, screen bearing pistons 12, 13) from a normal position to a screen changing position and a back-flushing position via a controller C (hence via control signals) (see Bibey paragraph 34) (see also Bibey paragraphs 31, 47 and 62-69 further describing multiple positions including a normal position, a screen changing position and a back-flushing position).  Additionally, Bibey discloses the controller C can be preprogrammed to automatically initiate a back-flushing sequence (a back-flush position) with a set pressure point, hence teaching the limitation ‘within predetermined pressure ranges’ (see Bibey paragraph 61).  Furthermore, Bibey teaches the controller C of the filtration apparatus can be configured to control and operate the system at a specific timed set point, a specific time interval, and at a specific screen change cycle (hence teaching the limitation ‘in steps and repeatedly, or continuously, by means of control signals’) (see Bibey paragraph 51).














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773